Citation Nr: 1720476	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  06-14 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1956 to September 1958 and from July 1961 to September 1962. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appealed the March 2005 denial in a November 2005 notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006.  The Veteran expressed disagreement with the SOC in a correspondence received the same month.  The Veteran subsequently filed new service connection claims for his diabetes mellitus in April 2013 and May 2016.  In August 2016, VA recognized the May 2006 correspondence from the Veteran constituted a substantive appeal in lieu of a VA Form 9.  Since the appeal was never resolved, the claim remained open and subsequently subsumed the April 2013 and May 2016 claims.  In August 2016, a supplement statement of the case was issued, recognizing the Veteran's substantive appeal.  The claim is now properly before the Board. 

An August 2016 letter to the Veteran informed him of his right to have a hearing before the Board.  It requested that the Veteran respond in 30 days to indicate whether he wanted to have a hearing.  The Veteran did not respond.  The Board has interpreted this as the Veteran declining the opportunity to have a hearing. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Diabetes mellitus was not shown in service or for many years after service, and has not been shown by competent evidence to be related to the Veteran's period of service.  
CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in service, nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters from VA in May 2004 and June 2014 notified the Veteran of how to substantiate his service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

Here, the Veteran's STRs, service personnel records, private medical records, and VA medical records have been obtained and associated with the Veteran's claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was not afforded a VA examination to assess the nature and relationship of the Veteran's diabetes mellitus to his service or alleged exposure to herbicide agents (Agent Orange).  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  Here, the evidence does not establish the second McLendon element.  Evidence does not establish the Veteran experienced an event, injury, or diseases associated with his diabetes mellitus while in service.  Additionally, the evidence does not establish the Veteran was exposed to herbicide agents.  Thus, VA was not required to afford the Veteran with a medical evaluation, and has met its duty to assist the Veteran.

The Veteran declined a hearing before a Veteran's Law Judge.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to herbicide agents.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Diabetes mellitus is one such disease.  38 C.F.R. § 3.309(e) (2016).  38 C.F.R. §   3.307(a)(6) includes a presumption of exposure to herbicide agents for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).

If a veteran did not serve in the Republic of Vietnam or Korea during the specific dates, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2016) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2016) for herbicide-related diseases is applicable.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The Veteran has stated that he believes his diabetes mellitus is related to his military service.  The Veteran's statements have ranged from stating he had diabetes mellitus while he was in service, to that he had it before he was in service, to that it was from exposure to Agent Orange (herbicide agents).  The Board has considered all of these statements in relation to the Veteran's claim.  

The Veteran's VA treatment records indicate that he has a current diagnosis of diabetes mellitus.  Thus the first element for service connection has been established. 

The record, however, does not contain any evidence supporting a finding that the Veteran had diabetes mellitus in service.  The Veteran's reports of medical examination from October 1956, September 1958, and July 1961 gave no indication of a diagnosis of diabetes mellitus while in service.  These reports did indicate that his urine tests were negative for sugar and albumin and affirmatively noted that the Veteran had a normal functioning endocrine system. Further the Veteran's STRs do not indicate any treatment for or complaints of diabetes mellitus.  The first indication in the record that the Veteran may have a problem related to diabetes mellitus occurred decades later, when he was noted as having possible hypoglycemia in a December 1994 treatment record.  There is no affirmative diagnosis of diabetes mellitus until 1996.  

The Veteran has stated that he had cravings for sugary foods and that he felt tired in service.  He also stated that he felt like he had diabetes in service, but was not diagnosed.  The Veteran is competent to testify to his own experiences and feelings; however, he is not competent to diagnosis himself with diabetes.  There is no evidence that the Veteran has medical training or experience necessary to draw such a conclusion.  With regard to the Veteran's statements about sugar cravings and lethargy, they were not indicated in the contemporaneous STRs.  

Moreover, the Veteran's own statements in his reports of medical history from October 1956, September 1958, and July 1961 deny having any health conditions, including any past sugar or albumin in his urine.  In his own words at the time of the reports, the Veteran described is health as "good" and "OK."  As these records are more contemporaneous to the events reported and made outside the context of seeking benefits, they are more credible to the question of the state of the Veteran's health while in service than those that he has made more recently while seeking benefits.  Thus, the weight of the competent and credible evidence is against finding the Veteran had an in-service incurrence of diabetes mellitus or related symptomatology.  

The Veteran also indicated in his April 2013 claim that he was exposed to herbicide agents.  The Veteran's service as indicated by his personal records, does not qualify the Veteran for a presumption of exposure to herbicide agents.  Further, the evidence does not indicate the Veteran was actually exposed to herbicide agents.  The Veteran has not provided an explanation for why he believes he was exposed to herbicide agents.  He only mentioned it once in his April 2013 application for benefits.  His personnel record does not indicate any actual exposure, and exposure to herbicides would be inconsistent with the nature of his duties in the military which included operating a projector and maintaining flight logs domestically.  Therefore, the weight of the evidence is against finding the Veteran was exposed to herbicide agents while in service. 

As the weight of the evidence is against finding there was an injury or event related to the Veteran's diabetes mellitus or an incurrence of the disability while in service,  the second Hickson element is not met and service connection cannot be granted.  

The weight of the evidence is also against finding the Veteran had diabetes mellitus before he joined the military.  VA laws and regulations obligate the Board to presume that the Veteran was sound, that is, free from medical defects not noted on his entrance examination absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).  Medical examinations at the time of the Veteran's entrance into service did not indicate a diagnosis of diabetes mellitus.  The Veteran's statements to the contrary do not rise to the level of clear and convincing evidence, because, as discussed above, the Veteran is not competent to diagnosis himself with diabetes mellitus.  Moreover, contemporaneous records at the time contradict his statements regarding his described symptomatology.  Therefore, there is neither credible nor competent evidence that the Veteran's diabetes preexisted his service.  

Finally, as discussed above, the weight of the evidence is against finding the Veteran was exposed to herbicide agents while in service.  Thus, the presumptions of service connection related to herbicide agents are not applicable. 


ORDER

Entitlement to service connection for diabetes mellitus is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


